                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                       Case No. 12-cr-00543-JSW-3
                                                       Plaintiff,
                                   8
                                                                                         ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     RICHARD C. MAZANEC,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This matter was scheduled for a status conference on November 26, 2019. (See Dkt. No.

                                  14   128.) Defendant’s attorney, Patrick Robbins, who was provisionally appointed on November 5,

                                  15   2019, failed to appear. Accordingly, Mr. Robbins is HEREBY ORDERED TO SHOW CAUSE

                                  16   why sanctions in the amount of $250.00 should not be imposed for his failure to appear. Mr.

                                  17   Robbins’ response to this Order to Show Cause shall be due by no later than December 10, 2019.

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 26, 2019

                                  20                                                 ______________________________________
                                                                                     JEFFREY S. WHITE
                                  21                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
